DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 07/31/2020, in which, claims 1-21, are pending. Claims 1, 8 and 15, are independent. Claims 2-7, 9-14 and 16-21, are dependent.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tokumaru (USPAP 2014/0168709).

Referring to claim 1, Tokumaru teaches an image inspection apparatus ([the image forming apparatus 101 through the user instruction, and a series of processes, namely printing, inspection, and finishing, is carried out] see 0027]) that performs inspection on an image obtained by reading a sheet on which a document image is printed, ([the image quality inspection is carried out as the processing units illustrated in FIG. 2 cooperate under the control of the inspection image control unit 226]), the image inspection apparatus ([101 of fig 1]) comprising: 
a hardware processor ([CPU 220 of fig 2]) that controls the inspection;([0037] the image inspection controller 220 controls the inspection processing of the image inspection unit 103, the image inspection controller 220 is realized by a CPU]);
 an inspection level setter that sets an inspection level of the inspection; (the user operates the inspection operation unit 227 to set an image quality inspection level for an area that corresponds to the image data preprinted on the sheet] see 0044]); 
a first image inspector ([103 of fig 1, 226 of fig 2]) that performs the inspection with an image obtained by reading a sheet printed in a proof mode as a reference image; (the image quality inspection carried out by the image inspection unit 103 of 1, the image quality inspection is carried out as the processing units illustrated in FIG. 2 cooperate under the control of the inspection image control unit 226 of fig 2, see 0052]) and see also ([the image comparison determination unit 231 then determines whether the image quality of the print material is good based on the result of the comparison in accordance with the preset image quality inspection level]); and 
a second image inspector ([221 of fig 2]) that performs the inspection with the document image as a reference image, ([230 of fig 2]), wherein the hardware processor ([220 of fig 2]) causes the second image inspector to execute the inspection when the inspection level is set relatively low, and causes the first image inspector to execute the inspection when the inspection level is set relatively high, ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053] see also 0101-0102]).

Referring to claim 8, Tokumaru teaches an image inspection method ([the image forming apparatus 101 through the user instruction, and a series of processes, namely printing, inspection, and finishing, is carried out] see 0027]), method in an image inspection apparatus ([as shown in fig 1]) that performs inspection on an image obtained by reading a sheet on which a document image is printed, ([scanner 221 of fig 2]), sheet read by scanner ([221 of fig 3]), the image inspection  ([as a shown in fig 2]), method comprising: 
executing inspection level setting processing of setting an inspection level of the inspection; ([the inspection image control unit 226 carries out control to change a threshold value to be used by the image comparison determination unit 231 to determine the image quality, according to the set image quality inspection level, ([see 0107]), see also ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053] see also 0101-0102]).
executing first image inspection processing of performing the inspection with an image obtained by reading a sheet printed in a proof mode as a reference image; (the user operates the inspection operation unit 227 to set an image quality inspection level for an area that corresponds to the image data preprinted on the sheet] see 0044]);
 executing second image inspection processing of performing the inspection with the document image as a reference image; ([the inspection image control unit 226 carries out control to change a threshold value to be used by the image comparison determination unit 231 to determine the image quality, according to the set image quality inspection level. ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053]); and 
executing the second inspection processing when the inspection levels is set relatively low, and executing the first inspection processing when the inspection level is set relatively high, ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053] see also 0101-0102]), see also ([the inspection image control unit 226 carries out control to change a threshold value to be used by the image comparison determination unit 231 to determine the image quality, according to the set image quality inspection level, see 0107]).

Referring to claim 15, Tokumaru teaches a non-transitory recording medium storing a computer ([220 of fig 2]) readable image inspection program that operates in an image inspection apparatus (200 of fig 2) and ([the image inspection controller 220 is realized by the CPU, the ROM, the RAM, and the HDD cooperating with one another] see 0079]), an image inspection method ([the image forming apparatus 101 through the user instruction, and a series of processes, namely printing, inspection, and finishing, is carried out] see 0027]), an image inspection program that operates in an image inspection apparatus that performs inspection on an image obtained by reading a sheet on which a document image is printed, ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053] see also 0101-0102]);
the image inspection program causing a hardware processor of the image inspection apparatus to execute: ([the image inspection controller 220 is realized by the CPU, the ROM, the RAM, and the HDD (none of which are illustrated) cooperating with one another]);
inspection level setting processing of setting an inspection level of the inspection; first image inspection processing of performing the inspection with an image obtained by reading a sheet printed in a proof mode as a reference image; ([the inspection image control unit 226 carries out control to change a threshold value to be used by the image comparison determination unit 231 to determine the image quality, according to the set image quality inspection level, see 0107]);
second image inspection processing of performing the inspection with the document image as a reference image; ([the inspection image data that has been read by the inspection scanner 221 and stored in the scan image data storage unit 222 is compared with the reference data generated based on the bitmap data to determine whether there is a difference on a pixel-by-pixel basis, and thus the print quality of the print material is inspected] see 0053] see also 0101-0102]); and
 the second inspection processing when the inspection levels is set relatively low, and the first inspection processing when the inspection level is set relatively high, ([the inspection image control unit 226 carries out control to change a threshold value to be used by the image comparison determination unit 231 to determine the image quality, according to the set image quality inspection level, see 0107]).





Claims Objected to having Allowable Subject Matter

Claims 2-7, 9-14 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677